525 So. 2d 432 (1988)
Betty DENSON, Formerly Known As Betty Washington, Appellant,
v.
Fredward FAYSON, Virginia Fayson, His Wife, Individually, and Fredward Fayson, As Personal Representative of the Estate of Idella E. Brown, Deceased, Appellees.
No. 87-344.
District Court of Appeal of Florida, Third District.
March 21, 1988.
Spiegelman & Spiegelman and Robert I. Spiegelman, Miami, for appellant.
L.E. Thomas, Miami, for appellees.
Before HENDRY, DANIEL S. PEARSON and FERGUSON, JJ.

CORRECTED OPINION
PER CURIAM.
On authority of Stewart v. Johnson, 142 Fla. 425, 194 So. 869 (1940), we reverse the trial court's order finding that the decedent died intestate.
The applicable doctrine of dependent relative revocation provides that, where a testator revokes a valid will by an act other than the making of a new will and intending that the revoked will be replaced by a new will, where the new will is thereafter found to be invalid the prior will may be re-established on the ground that the revocation was dependent on the validity of the latter will, and that the testator would have preferred the earlier will to intestacy.
Reversed and remanded.